                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       DOCKET NO. 3:17-cv-00643-FDW-DCK


Eric Kinsinger and                          )
                                            )
Denise Kinsinger,                           )
                                            )
                     Plaintiffs,            )
                                            )               Consent Order:
      vs.                                   )
Smartcore, LLC; Smartcore Electric,         )
                                            )
LLC; Smartcore Smartcore Electrical         )            William H. Winn, Jr.
Services; Smartcore Group Health            )
                                            )                 Exemptions
Benefit Plan; Steven Matthew Good           )
and William H. Winn, Jr.,                   )
                                            )
                                            )
                     Defendants.            )
                                            )
                                            )
                                            )



      THIS MATTER appears before the Court by consent of the Plaintiffs and

Defendant William H. Winn, Jr., “Winn.” By signature of their counsel of record

below, the parties agree to entry of an Order Designating Exempt Property regarding

Winn’s Notice to Claim Exempt Property (Doc. 151) as follows:

      1. Winn is allowed a statutory exemption in the real property located at 1533

         Ideal Way, Charlotte NC 28203.

      2. Winn is allowed a statutory exemption is his 2018 Lexus 350 of $3,500.00.

      3. Winn withdraws his claim for a statutory exemption in the 2015 Acura

         MDX.


    Case 3:17-cv-00643-FDW-DCK Document 177 Filed 04/15/21 Page 1 of 3
      4. Winn is allowed a statutory exemption in his Northwestern Mutual life

         insurance policies with last four digits 5434 and 7431.

      5. Winn is allowed a statutory exemption in IRA policy with last four digits

         1195, and 1214, as well as Roth IRA policy number 1196.

      6. Winn is allowed a $25,000.00 statutory exemption in the IRS §529 for

         W.F. Winn plan number with last four digits 0981 but Winn is not allowed

         an exemption in §529 plans for M.K. Winn, plan with last four digits 3476

         and W.M. Winn, plan with last four digits 4736.

      7. Within thirty days from the date of this order, Defendant Winn will file

         with the Court a list of his non-exempt property.

      8. Plaintiffs agreed to abandon their bad faith argument related to Winn’s

         Motion to Claim Exempt Property.


We consent:


/s/ John M. Olsen,                    /s/ Lacey M. Duskin,
Attorney for Plaintiffs                      Attorney for Defendant
                                             William H. Winn, Jr.
                   .

IT IS SO ORDERED.
                                     Signed: April 14, 2021




     Case 3:17-cv-00643-FDW-DCK Document 177 Filed 04/15/21 Page 2 of 3
Case 3:17-cv-00643-FDW-DCK Document 177 Filed 04/15/21 Page 3 of 3
